STATE OF WISCONSIN — SUPREME COURT
ORDER
On January 10, 1997, the Board of Attorneys Professional Responsibility filed a report recommending that the petition of Attorney Eugene Pigatti, filed pur*42suant to SCR 21.10(1), for the revocation by consent of his license to practice law in Wisconsin be granted. In that petition,. Attorney Pigatti acknowledged that he cannot successfully defend allegations of professional misconduct under investigation by the Board concerning his conversion to his own use of more than $80,000 belonging to an estate in which he was acting as attorney, his disbursement of some $80,000 from a testamentary trust contrary to the terms of the will creating the trust, and his failure to keep the personal representative of the estate informed concerning actions he was taking with probate and trust funds.
Attorney Pigatti was admitted to practice law in Wisconsin in 1985 and practices in Milwaukee. He has not been the subject of a prior disciplinary proceeding. The Board's report asserts that he has repaid to the estate the funds, with interest, he had converted.
It Is Ordered that the petition is granted and, effective the date of this order, the license of Eugene Pigatti to practice law in Wisconsin is revoked, pursuant to SCR 21.10(1).
It Is Further Ordered that Eugene Pigatti comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves, Clerk of Supreme Court